Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections based on prior art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”) in view of USP 20130056428 to Levy and USP 20040206682 to Hamlin.
USP 7470364 to Oranski (“Tanna”) describes a purified drinking water dispenser invention substantially as recited in claim 1, 

    PNG
    media_image1.png
    567
    694
    media_image1.png
    Greyscale

including two tubular porous blocks 574 each having a central axial lumen, but does not disclose:
 the ratio of the block diameter and the lumen diameter, herein after RB/L = DBLOCK / DLUMEN , such that  1.5 < RB/L < 2.0; and 
a second water treatment medium in the form of a pleated fibrous sheet enveloping the first water treatment medium 
USP 20040206682 to Hamlin describes a first tubular porous block 140 generally similar to that described by Tanna, including a central axial lumen.  Hamlin’s filter media 

    PNG
    media_image2.png
    629
    166
    media_image2.png
    Greyscale

assembly further comprises a second water treatment medium in the form of a pleated fibrous sheet enveloping the first tubular porous block 140.  See also ¶ 15.
USP 20130056428 to Levy suggests that the ratio of the outer block diameter d1 to the diameter d2 of the lumen of a tubular filter block akin to that of Tanna satisfy 
1.2 < d1/d21 ( RB/L ) < 3.5, ¶ 50, 106,
		preferably 		1.2 < d1/d2 ( RB/L ) < 1.9,
more preferably	1.3 < d1/d2 ( RB/L ) < 1.5, and 
most preferably	1.36 < d1/d2 ( RB/L ) < 1.5, ¶ 135
to solve various design problems which  

    PNG
    media_image4.png
    91
    493
    media_image4.png
    Greyscale

¶ 7.  Tanna’s description of d1/d2 ( RB/L ) “< 1.5” and ratios as high as 1.9 and 3.5 suggests RB/L = 1.5.2
It would have been obvious to have provided Tanna’s inner block with an outer pleated filter element to improve removal of particulate and microorganisms whilst maintaining relatively long filter element life and relatively low pressure drop, as taught by Hamlin at ¶ 13. 
	Per claim 2, Tanna discloses at col 10:

    PNG
    media_image5.png
    71
    511
    media_image5.png
    Greyscale

Per claim 13-14, it would have been obvious to have sized the filter blocks to any desired outer diameter while maintaining the art-suggested RB/L.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, and USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, and any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, and USP 3538020 to Heskett.

	USP 20080110820 to Knipmeyer, also directed to a purified drinking water dispenser, describes a porous tubular block type filter comprising activated carbon, binder, zeolite particles, and “silver … and halogen based antimicrobial compounds.”  ¶ 67.  Formulation of these active materials in the Tanna tubular block filter element would have been obvious on view Knipmeyer.  
Selection of either silver chloride or silver bromide for use as the “silver … halide antimicrobial”  described by Knipmeyer would have been obvious in view of USP 20100093851 to Blanton ¶ 21 (page 4).
Incorporation in the tubular filter block of Tannai with polyDADMAC or with reactive cationic polyamine-polyamide polymers is suggested by USP 10131562 to Madolora col 2 line 31 or by USP 20120145651 to Chen, respectively, or as a polyamine binder component, as suggested by either USP 20050098495 to Hughes ¶ 48 or USP 3538020 to Heskett (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, USP 20040206682 to Hamlin, USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, and USP 3538020 to Heskett, as applied to claim 4 above, further in view of USP 20160121249 to Koslow.
Koslow describes a process for forming carbon blocks for liquid filtration.  Koslow values homogeneity ¶ 32 of the dry blend of binder and active particle prior to heating and forming the block.  It would have been obvious to have fabricated the Tanna tubular filter block in a manner producing a compositionally anisotropic structure, i.e., one that is substantially homogeneous for uniformity of contaminant-removing performance throughout the filter element.  Preparation of a homogeneous mixture of formulation substituents prior to forming the substantially rigid block would have been obvious to one of ordinary skill in the art given the nature of the problem, or given the suggestion in Koslow form a homogeneous dry blend before thermoforming the block. 

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, USP 20040206682 to Hamlin, USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, USP 3538020 to Heskett, and USP 20160121249 to Koslow.as applied to claim 5 [sic] above, further in view of USP 20140060727 to Stouffer. 
Stouffer suggests including particles of water-soluble polyphosphate in the dry blend of block substituents prior to thermoforming to increase or to provide the desired porosity in the formed block ¶ 34.  
Per claim 7, one of skill would expect the relative proportion of polyphosphate, and size of individual particles thereof, in the mixture to impact the final porosity of the formed block, so optimization of the relative amount through routine experimentation would have been obvious.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, and USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20030034290 to Tochikibo and USP 20140060727 to Stouffer. 
Tochikibo describes a filter assembly comprising two coaxial tubular carbon block filters 10A and 10B (Fig 8, claim 4) each having different porosity.  It would have been obvious to have provided a third filtering element, such as an additional rigid tubular block-type structure, as shown by Tochikubo, to alter the porosity profile in the filter assembly.   
Stouffer suggests including particles of water-soluble polyphosphate in the dry blend of block substituents prior to thermoforming to increase or to provide the desired porosity in the formed block ¶ 34.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Oranski” or “Tanna”), USP 20130056428 to Levy, and USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20140131264 to Patera.


[this space is blank]


    PNG
    media_image6.png
    893
    911
    media_image6.png
    Greyscale

Examiner’s Response to Applicant’s Arguments
	Applicant argues there is no motivation to select pleated-type filters in particular because Hamlin teaches using “any suitable filtration medium.”  This argument is unpersuasive because Hamlin, by dint of incorporation by reference at [0005] of USP 6113784 to Stoyell teaches at col 1 line 22 that pleated filters are among the most common types of filter elements (Stoyell col 1 ca. line 22).
	Applicant argues that because, as Applicant alleges, the “Tanna water dispenser is … fully capable of handling microorganism and particulate problems, … there would be no reason … to further complicate the Tanna device by adding Applicant’s ‘pleated fibrous sheet’”.  This argument is unpersuasive because as a general matter, the prior art recognizes that the advancement of technology oftentimes tolerates if not requires “complication” for achieving a potential benefit of an improved process or device.  Compare for example a string telephone (USP 2399972) with a more modern mobile phone (USP 9300645):


    PNG
    media_image7.png
    545
    792
    media_image7.png
    Greyscale
	 	
    PNG
    media_image8.png
    891
    726
    media_image8.png
    Greyscale

 	Applicant argues one of skill would not turn to Levy, describing an outer tubular block filter medium and an inner diameter pleated filter medium, as shown below,

    PNG
    media_image9.png
    652
    498
    media_image9.png
    Greyscale

 for guidance on selecting an appropriate tubular block filter diameter ratio because Levy’s pleated filter is internal to the Levy tubular block filter whilst Tanna’s filter elements arrangement is the other way around, i.e., 


    PNG
    media_image2.png
    629
    166
    media_image2.png
    Greyscale
.
This argument, whilst pictorially enticing, is not persuasive because the PHOSITA would have recognized that Levy’s advice, to wit, 

    PNG
    media_image4.png
    91
    493
    media_image4.png
    Greyscale

is of general applicability to both geometric arrangements of coaxial filters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tanna Fig 1B:
        
    PNG
    media_image3.png
    311
    455
    media_image3.png
    Greyscale

        2 Incidentally, USP 20080110820 to Knipmeyer at ¶ 99 also describes similar ratios, e.g., 2”/(2”-2*0.25”) = 1.33 and 4”/(4”-2*0.75”) = 1.6